DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on April 14, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Drawings
The drawings were received on December 31, 2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. William Park on April 21, 2021.
The application has been amended as follows: 
As per claim 7
Claim 7, page 46, line 5, “the input of data” should read as “input of data”.


Claim 7
The semiconductor device of claim 6,
wherein the bit change signal has a logic level combination for setting the number of the pads receiving the pad data during the write operation;
wherein the burst change signal has a logic level combination for setting the burst length during the write operation; and
wherein the data mask signal has a logic level combination for selecting pads that block 

As per claim 14
Claim 14, page 48, line 2, “the write data” should read as “write data”.

Therefore, the examiner’s amendment of claim 14 reads as follows:
Claim 14
The semiconductor device of claim 1, further comprising a write data generation circuit configured to generate 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Jo et al. (U.S. Patent Application Publication No. 2018/0052732 A1) discloses: A semiconductor device (Claim 15: “A semiconductor system comprising:”.) comprising:
an error correction circuit configured to generate corrected data and an error flag from read data according to whether an error is included in the read data outputted when a read operation is performed; and
a write operation control circuit configured to generate a write control signal for controlling a write operation based on the error flag
 (Claim 20: “an error correction circuit configured for outputting host data by correcting an error of the internal data, and generating the error flag signal when an error bit is included in the internal data”.
Paragraph [0021]: “The first semiconductor device 11 may output a transmission command TCMD, a transmission address TADD and an error flag signal E_FLAG, and may be inputted with and outputted with transmission data TD. The transmission command TCMD may be realized by a plurality of bits, and have logic level combinations corresponding to a read operation and a write operation for the second semiconductor device 12. The transmission address TADD may be realized by a plurality of bits, and have logic level combinations for selecting the memory cells (not illustrated) included in the second semiconductor device 12. The transmission command TCMD and the transmission address TADD may be transmitted through the same transmission line. The first semiconductor device 11 may be inputted with the transmission data TD in the read operation. The first semiconductor device 11 may output the transmission data TD in the write operation. The transmission data TD may include parity for correcting an error bit included in the transmission data TD. The first semiconductor device 11 may be a controller which controls the second semiconductor device 12. The first semiconductor device 11 may include an error correction circuit 111. The error correction circuit 111 may perform an error correction operation of correcting an error of the transmission data TD in the read operation. The transmission data TD may include data and parity. The parity may be an error correction code (ECC) for correcting an error of data. The error correction circuit 111 may generate the error flag signal E_FLAG which is enabled in the case where an error bit is included in the transmission data TD in the read operation. According to an embodiment, the error correction circuit 111 may generate the error flag signal E_FLAG which is enabled in the case where the number of error bits included in the transmission data TD exceeds an error correction range. The error correction circuit 111 may generate the error flag signal E_FLAG which is enabled in the case where the number of error bits included in the transmission data TD is equal to or larger than a predetermined number. In the case where the write operation is performed, the error correction circuit 111 may be inputted with data from a host (not illustrated) and generate parity, and generate the transmission data TD including the data and the parity.”).
Shim (U.S. Patent Application Publication No. 2018/0102183 A1) discloses: wherein the write control signal is generated based on the number of pads receiving pad data (Paragraph [0019]: “The data output buffer 22 may buffer a fail flag FAIL_FLAG in order to output the buffered fail flag through the first pad 11. The point in time when the buffered fail flag is outputted from the data output buffer 22 may differ from one embodiment to another.”).
However, the Examiner finds Jo and Shim do not teach or suggest the claimed “wherein the write control signal is generated based on the number of pads receiving pad data and a burst length when no error is included in the read data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Claims 2-14 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112